                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

In the Matter of:
Hugh Edward Cavendish                                Case No. 17-57206
                                                     Chapter 7
      Debtor.                                        Hon. Thomas J. Tucker
___________________________/

Kenneth Nathan, Trustee                              Adv. Pro. No. 19-04061
     Plaintiff,                                      Hon. Thomas J. Tucker
v.

TINA CAVENDISH,
      Defendant.
___________________________/

                             ANSWER TO COMPLAINT

      Now comes Tina Cavendish (Defendant), by and through her attorneys,
the Michigan Bankruptcy Headquarters, and answers Plaintiff’s complaint as
follows in like manned paragraphs:

1. This is an adversary proceeding in bankruptcy brought by Plaintiff pursuant
   to Bankruptcy Rule 7001(1).

ANSWER:

   Without admitting to the validity of the allegations herein, Defendant admits
to paragraph 1.

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §
   157(b)(2)(H) and 28 U.S.C. § 1334

ANSWER:

   Without admitting to the validity of the allegations herein, Defendant admits
to paragraph 2.

3. Hugh Edward Cavendish (“Debtor”) filed his voluntary Chapter 7 petition on
   December 15, 2017 (“Petition Date”).




  19-04061-tjt    Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 1 of 11
ANSWER:

   Admitted.

4. Plaintiff is the duly appointed as the Chapter 7 Trustee in this matter.

ANSWER:

   Defendant is without sufficient information to admit or deny the allegations
set forth in paragraph 4.

5. Upon information and belief, Tina Cavendish is an individual residing at
   51602 Huntley Ave., New Baltimore, MI 48047-6507 (“the Huntley Ave.
   property”).

ANSWER:

   Defendant admits only that she resides at 51602 Huntley Ave., New
Baltimore, MI and denies any other allegations.

6. Tina (“Defendant”) is Debtor’s wife, an insider of the Debtor pursuant to 11
   U.S.C. §101(31)(A) and M.C.L. §. 566.31 et seq., for all relevant purposes.

ANSWER:

   Defendant admits only that she is currently married to Debtor and has been
since July 2, 2009.

7. Upon Information and belief, Debtor was the sole owner of the Huntley Ave.
   property, prior to January 22, 2013. See attached Exhibit A.

ANSWER:

   Admitted.

8. On January 22, 2013, Debtor transferred a half interest in the Huntley Ave.
   property to Defendant via quit claim deed (“the transfer”). See attached
   Exhibit B.

ANSWER:




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 2 of 11
   Defendant admits only that, for the purposes of estate planning, Debtor
transferred via a quit claim deed a marital interest in the Huntley Ave. property.

9. Upon information and belief, there was significant equity in the Huntley
   Ave. property on the date of the transfer.

ANSWER:

   Denied for the reason that the allegation is untrue.

10.     Upon information and belief, the Huntley Ave. property was purchased
   pursuant to a property foreclosure auction, therefore, the actual fair market
   value of the home was much higher than what the purchase price suggests.

ANSWER:

   Denied for the reason that the allegation is untrue.

11.     Upon information and belief, at the time of the transfer, 22 months had
   passed since the mortgage was recorded on March 3, 2011, greatly
   increasing the already significant equity in the home. See attached Exhibit
   C.

ANSWER:

   Denied for the reason that the allegation is untrue.

12.     Upon information and belief, the property is valued in an amount no less
   than $233,470.00.

ANSWER:

   Defendant is without sufficient information to admit or deny the allegations
set forth in paragraph 12 and leaves the Trustee to his proofs.

13.     Pursuant to the January 22, 2013, quit claim deed, the transfer was
   made for nominal consideration of $1.00. See attached Exhibit B.

ANSWER:




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 3 of 11
   Defendant neither admits nor denies the allegations in paragraph 13, but
merely states that the document speaks for itself.

14.   Therefore, Debtor did not receive reasonably equivalent value in
   exchange for the property transfer.

ANSWER:

   Defendant is without sufficient information to admit or deny the allegations
set forth in paragraph 14 and leaves the Trustee to his proofs.

15.   Upon information and belief, the value of the interest transferred by
   Debtor is in an amount not less than $116,735.00O.

ANSWER:

   Denied for the reason that the allegation is untrue.

16.   On the date of the transfer, Debtor was insolvent, or was rendered
   insolvent due to the transfer. A significant portion of the scheduled claims
   in this case arise from business litigation, where Debtor was the named
   Defendant, filed near the time of the transfer.

ANSWER:

   Denied for the reason that the allegation is untrue.

                                 COUNT I
             AVOIDANCE OF VOIDABLE TRANSACTION PURSUANT
          TO THE MICHIGAN UNIFORM FRAUDULENT TRANSFER ACT
          AND LIABILITY FOR THE TRANSFER PURSUANT TO 11 U.S.C. §550

17.   The Trustee incorporates by reference all prior paragraphs.

ANSWER:

   Debtor incorporates by reference all answers to prior paragraphs.

18.   11 U.S.C. § 544(a) and (b) gives the Trustee the power to avoid any
   transfers that would be avoidable by Debtor’s creditors under applicable
   state law.




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 4 of 11
   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 18.

19.   11 U.S.C. §550(a) states:

      (a) Except as otherwise provided in this section, to the extent that a
      transfer is avoided under section 544, 545, 547, 548, 549, 553 (b), or
      724 (a) of this title, the trustee may recover, for the benefit of the estate,
      the property transferred, or, if the court so orders, the value of such
      property, from—

            (1) the initial transferee of such transfer or the entity for whose
      benefit such transfer was made; or

            (2) any immediate or mediate transferee of such initial transferee.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 19.

20.   The Michigan Uniform Fraudulent Transfer Act, M.C.L. § 566.31 et seq.
   (“UFTA”), is applicable state law that the Trustee can use to avoid transfers
   described in 11 U.S.C. § 550(a).

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 20.

21.   M.C.L. § 566.34 states:

      (1) A transfer made or obligation incurred by a debtor is voidable as to a
      creditor, whether the creditor's claim arose before or after the transfer
      was made or the obligation was incurred, if the debtor made the transfer
      or incurred the obligation in either of the following circumstances:

      (a) With actual intent to hinder, delay, or defraud any creditor of the
      debtor.




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 5 of 11
      (b) Without receiving a reasonably equivalent value in exchange for the
      transfer or obligation, and the debtor did either of the following:

            (i) Was engaged or was about to engage in a business or a
      transaction for which the remaining assets of the debtor were
      unreasonably small in relation to the business or transaction.

            (ii) Intended to incur, or believed or reasonably should have
      believed that the debtor would incur, debts beyond the debtor's ability to
      pay as they became due.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 21.

22.   M.C.L. § 566.35 states:

      (1) A transfer made or obligation incurred by a debtor is voidable as to a
      creditor whose claim arose before the transfer was made or the obligation
      was incurred if the debtor made the transfer or incurred the obligation
      without receiving a reasonably equivalent value in exchange for the
      transfer or obligation and the debtor was insolvent at that time or the
      debtor became insolvent as a result of the transfer or obligation.

      (2) A transfer made by a debtor is voidable as to a creditor whose claim
      arose before the transfer was made if the transfer was made to an insider
      for an antecedent debt, the debtor was insolvent at that time, and the
      insider had reasonable cause to believe that the debtor was insolvent.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 22.

23.   M.C.L. § 566.38 states:




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 6 of 11
   (2) Except as otherwise provided in this section, to the extent a transfer is
voidable in an action by a creditor under section 7(1)(a), the creditor may
recover a judgment for the value of the asset transferred, as adjusted under
subsection (3), or the amount necessary to satisfy the creditor's claim,
whichever is less. The judgment may be entered against either of the following:

      (a) The first transferee of the asset or the person for whose benefit the
      transfer was made.

      (b) Any subsequent transferee other than a good-faith transferee who
      took for value or from any subsequent transferee.

   (3) If the judgment under subsection (2) is based upon the value of the asset
transferred, the judgment shall be for an amount equal to the value of the
asset at the time of the transfer, subject to adjustment as the equities may
require.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 23.

24.   M.C.L.§ 566.39 states:

   A claim for relief with respect to a transfer or obligation under this act is
   extinguished unless action is brought within 1 or more of the following time
   periods:

      (a) Except as otherwise provided in subdivision (c), if the claim for relief is
   under section 4(1)(a) or (b) or 5(1), within the time provided in section 5813
   or 5855 of the revised judicature act of 1961, 1961 PA 236, MCL 600.5813
   and 600.5855.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 24.




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 7 of 11
25.   M.C.L. §600.5813 states:

      All other personal actions shall be commenced within the period of 6
      years after the claims accrue and not afterwards unless a different period
      is stated in the statutes.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 23.

26.   Debtor made a transfer of the Huntley Ave. property when he deeded it to
   his wife.

ANSWER:

   Admitted.

27.   The transfer was made within six (6) years prior to the filing of Debtor’s
   bankruptcy case.

ANSWER:

   Defendant admits only that Debtor executed and recorded a quit claim deed
on January 22, 2013 and denies all other allegations.

28.   Debtor did not receive reasonably equivalent value in exchange for the
   transfer.

ANSWER:

   Defendant is without sufficient information to admit or deny the allegations
set forth in paragraph 28 and leaves the Trustee to his proofs.

29.   The transfer was made when Debtor was insolvent, or the transfer
   rendered Debtor insolvent.

ANSWER:

   Denied for the reason that the allegation is untrue.




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 8 of 11
30.   Alternatively, Debtor intended to incur, or believed it would incur, debts
   that would be beyond his ability to pay as such debts matured.

ANSWER:

   Denied for the reason that the allegation is untrue.

31.   Alternatively, the Debtor was engaged in business or a transaction, or
   was about to engage in business or transaction, for which any property
   remaining with Debtor was unreasonably small capital.

ANSWER:

   Denied for the reason that the allegation is untrue.

32.   The Trustee may avoid the transfer as a fraudulent conveyance pursuant
   to M.C.L. §566.31 et seq. and recover damages from the Defendant
   pursuant to M.C.L. §566.38.

ANSWER:

   Denied for the reason that the allegation is untrue.

   WHEREFORE, Debtor requests that this Court enter an Order dismissing
Plaintiff’s complaint.

                                 COUNT II
                     PRESERVATION OF AVOIDED TRANSFER
                          PURSUANT TO 11 U.S.C. § 551

33.   The Trustee incorporates by reference all prior paragraphs.

ANSWER:

   Debtor incorporates by reference all answers to prior paragraphs.

34.   Pursuant to 11 U.S.C. § 551, any transfer avoided under 11 U.S.C. § 544
   is automatically preserved for the benefit of the estate.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 34.



   19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 9 of 11
   WHEREFORE, Debtor requests that this Court enter an Order dismissing
Plaintiff’s complaint.

                              COUNT III
           DISALLOWANCE OF CLAIMS PURSUANT TO 11 U.S.C. § 502(d)

   35.       The Trustee incorporates by reference all prior paragraphs.

ANSWER:

   Debtor incorporates by reference all answers to prior paragraphs.

36.   Defendant is the recipient of a fraudulent conveyance, which Plaintiff
   may avoid pursuant to M.C.L. § 566.31 et seq.

ANSWER:

   Denied for the reason that the allegation is untrue.

37.   Pursuant to 11 U.S.C. § 502(d), the Court shall disallow any claim of any
   entity from which property is recoverable pursuant to 11 U.S.C. § 548.

ANSWER:

   Trustee makes a recitation of law that Defendant neither admits nor denies
but denies any and all other allegation set forth in paragraph 37.

38.   Because Defendant has not paid or surrendered the transfer to Plaintiff,
   any claims of Defendant must be disallowed.

ANSWER:

   Denied for the reason that the allegation is untrue.

                  CONCLUSION AND REQUEST FOR RELIEF

      Debtor requests that this Court enter an Order dismissing Plaintiff’s
complaint in its entirety.


                                              Respectfully submitted,




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 10 of 11
                                              Michigan Bankruptcy Headquarters


Dated: March 8, 2019                          /s/ Joseph P. Saulski
                                              Joseph P. Saulski (P60223)
                                              Michigan Bankruptcy Headquarters
                                              6515 Highland Rd., Suite 100
                                              Waterford, Michigan 48327
                                              jsaulski@saulskilaw.com
                                              248-666-6664
                                              Attorney for Debtor & Defendant




  19-04061-tjt   Doc 6   Filed 03/08/19   Entered 03/08/19 17:25:46   Page 11 of 11
